Rose, J.
This is a suit in equity in which the trial court canceled the satisfaction of a judgment against Eli B. Fisher and William J. Fisher, defendants herein, on a petition alleging that plaintiff, without consideration, through fraud and mistake, had discharged his lien. Defendants have appealed.
In a former action at law plaintiff recovered a judgment for $50 against Eli B. Fisher, who, to prevent collection thereof, had previously deeded an undivided sixth of a quarter section of land to his brother, William J. Fisher. The deed, though binding on the parties to it, was, by decree of court, canceled as to plaintiff, and the realty subjected to the payment of his judgment in a subsequent suit in equity, wherein he was plaintiff and both *698of the Fishers named were defendants. Assuming that the decree had restored the title to the fraudulent grantor, plaintiff accepted from him a deed to the land and satisfied his judgment lien thereon, mistakenly believing the judgment debt had been thus paid. The result Avas that he did not acquire title or receive anything else of value, and lost his lien — the fruit of an action at law and a suit in equity. William J. Fisher, though he parted with nothing and lost no legal right when the satisfaction was entered, clung to the title obtained from his brother without consideration, refused to deed the land to plaintiff, kept him out of possession and prevented him from participating in the rents and profits arising from the land. What the trial court did in the present case — another suit in equity — was to strike off plaintiff’s entry of satisfaction and reinstate his lien on the land described.
Defendants seek a reversal on two grounds: (1) The cancelation is an attempt to relieve plaintiff from his OAvn mistake of law. (2) The action is barred by the statute of limitations.
1. Was the mistake one of law or fact? Was it mutual? While these questions Avere subjects of animated debate, the correctness of the cancelation can be tested by two propositions about which there is no dispute in the record: Plaintiff made the mistake of assuming that the judgment debt was paid when he satisfied his lien. The deed which he accepted as a consideration for the satisfaction was absolutely worthless. It is therefore perfectly clear that no title was conveyed to him and that no debt was paid. When plaintiff accepted the deed, he received nothing and neither of the judgment defendants parted with anything. In equity that is not the way debts are paid or judgments satisfied. There is no. intervening right of any third party to complicate plaintiff’s equities. Both parties to the fraudulent conveyance were defendants in the suit wherein it was canceled as to plaintiff and they are also defendants here. It having been conclusively shown that plaintiff discharged his judgment *699lien under the circumstances narrated, without any consideration whatever, the satisfaction was properly canceled. Bowman v. Forney, 15 Pa. Co. Ct. Rep. 134; Hay v. Washington & A. R. Co., 11 Fed. Cas. 6255a; Stewart v. Armel, 62 Ind. 593; Russell v. Nelson, 99 N. Y. 119; Watson v. Reissig, 24 Ill. 281, 76 Am. Dec. 746.
2. Whether plaintiff knew, more than four years before he commenced this suit, that he had received no consideration for satisfying his judgment is an issue in dispute with proof on botli sides. The trial court found for the plaintiff, and an examination of the entire record leads to the same conclusion on appeal..
Affirmed.